NUMBER 13-15-00239-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


      IN THE ESTATE OF JACK LANG YBARGUEN, DECEASED


             On appeal from the County Court at Law No. 4
                     of Cameron County, Texas


                       ORDER ABATING APPEAL
            Before Justices Garza, Benavides, and Longoria
                           Order Per Curiam

      The parties have filed a second joint motion to abate this appeal on the basis that

the parties have reached a settlement in this case but require time to effectuate

the agreement. The parties have agreed to settle this case and have signed and filed

with the Court a Family Settlement Agreement. The parties request that this case be

abated and returned to the trial court so that the estate can be administered in

accordance with the Family Settlement Agreement.

      The Court, having examined and fully considered the second motion to abate
the appeal, is of the opinion that it should be granted.     Accordingly, we GRANT the

joint motion, ABATE the appeal, and permit proceedings in the trial court to effectuate

the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(C). The appeal shall be abated

until such time as the parties file a motion to reinstate and dismiss the appeal. Such

motion should be filed no later than November 16, 2015. If the agreement is not

finalized by that date, the parties shall file a report advising this Court on the status of

the proceedings in the trial court.


                                                  PER CURIAM

Delivered and filed the
1st day of October, 2015.




                                             2